Exhibit 10.2
EXECUTION VERSION
STANDSTILL AGREEMENT
July 21, 2010
     This Standstill Agreement, dated as of July 21, 2010 (this “Agreement”), is
by and among Lance, Inc., a North Carolina corporation (“Lance”), Michael A.
Warehime, individually (“MAW”) and Patricia A. Warehime, individually (“PAW”).
     WHEREAS, Lance, Snyder’s of Hanover, Inc., a Pennsylvania corporation
(“Snyder’s”), and Lima Merger Corp., a Pennsylvania corporation and a wholly
owned Subsidiary of Lance (“Merger Sub”), have entered into an Agreement and
Plan of Merger, dated the date hereof (as amended, modified or otherwise
supplemented from time to time, the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into Snyder’s (the “Merger”);
     WHEREAS, as of the date hereof, MAW is the Beneficial Owner of 84,965
shares of Class A Common Stock of Snyder’s, par value $100.00 per share, and PAW
is the Beneficial Owner of 7,350 shares of Class A Common Stock of Snyder’s, par
value $100.00 per share (collectively, with any other Snyder’s Shares which MAW
or PAW become the Beneficial Owner of prior to the termination of this
Agreement, the “MAW/PAW Snyder’s Shares”);
     WHEREAS, upon consummation of the Merger, MAW and PAW shall receive Lance
Shares in exchange for his or her MAW/PAW Snyder’s Shares (such Lance Shares
received in exchange for Snyder’s Shares upon consummation of the Merger,
together with all other Lance Shares which MAW or PAW is the record owner or
Beneficial Owner of at any time, the “MAW/PAW Lance Shares”); and
     WHEREAS, as a condition to Lance’s willingness to enter into the Merger
Agreement, Lance has required that MAW and PAW enter into this Agreement and, in
order to induce Lance to enter into the Merger Agreement, MAW and PAW are
willing to enter into this Agreement.
     NOW, THEREFORE, intending to be legally bound, each of the parties hereby
agree as follows:
1. Certain Definitions.
     For the purposes of this Agreement, capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement. As used in this Agreement, the following terms
have the respective meanings set forth below.
     “Beneficial Owner” and “Beneficial Ownership” and words of similar import
have the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act and a Person’s Beneficial Ownership of securities shall
be calculated in accordance with the provisions of such rules; provided, that a
Person shall be deemed to have Beneficial Ownership of all securities that such
Person has a right to acquire without regard to the 60 day limitation in such
rule.
     “Family Member” includes, with respect to MAW or PAW, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse,
mother-in-law, father-in-law, son-in-law, daughter-in-law, including adoptive
relationships, any person sharing MAW’s or PAW’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or MAW or PAW) control
the management of assets, and any other entity in which these persons (or MAW or
PAW) own more than fifty percent of the voting interests.

 



--------------------------------------------------------------------------------



 



2. Standstill in Respect of MAW/PAW Lance Shares.
     (a) MAW and PAW hereby agree that, from and after the date hereof until the
third anniversary of the Effective Time of the Merger, he or she shall not,
directly or indirectly, unless specifically agreed to in writing by a majority
of the independent members of the board of directors of Lance or expressly
contemplated by the terms of this Agreement:
          (i) acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any securities or direct or indirect
rights to acquire Lance Shares or any other securities of Lance, or any material
assets of Lance or any Subsidiary or division thereof; provided, that following
the Effective Time, MAW and PAW shall be permitted to acquire Lance Shares
(A) pursuant to exercise of stock options granted to MAW and PAW, (B) directly
from a Family Member or (C) by reinvesting dividends received in respect of
MAW/PAW’s Lance Shares in accordance with applicable securities Laws and Lance’s
internal policies related thereto; provided, further, that any such reinvesting
of dividends shall be done outside of any dividend reinvestment program
sponsored by Lance. For the avoidance of doubt, any compensation of MAW and PAW
from Lance (whether in cash, other assets or Lance stock or stock options) shall
not be prohibited by this Agreement, but any Lance Shares received directly or
indirectly as compensation of MAW and PAW shall be subject to the terms of this
Agreement;
          (ii) Transfer, or enter into any contract, option or other agreement
with respect to, or consent to, a Transfer of, any or all of the MAW/PAW Lance
Shares; provided, that (A) if MAW or PAW is an “affiliate” (as such term is
defined in Rule 144 of the Securities Act (“Rule 144”)) of Lance, such person
that is an “affiliate” shall be permitted to Transfer any of its MAW/PAW Lance
Shares in a Transfer pursuant to Rule 144 or, if MAW or PAW is not an
“affiliate” (as such term is defined in Rule 144) of Lance, then such person
shall be permitted to Transfer any of its MAW/PAW Lance Shares to the same
extent as would be permitted pursuant to Rule 144 if such person was an
“affiliate” of Lance pursuant to Rule 144 and (B) each of MAW and PAW may
Transfer the MAW/PAW Lance Shares held by such person to a Family Member of such
person for estate planning purposes; provided, further, that each transferee
pursuant to clause (B) shall agree in writing to be bound by the terms of this
Agreement (solely with respect to the MAW/PAW Lance Shares transferred pursuant
to this clause (B)) upon or prior to the consummation of such Transfer; or
          (iii) take any action contrary to the following aspects of Snyder’s
and Lance’s proposed governance structure following the Merger as reflected in
Exhibit C to the Merger Agreement: (A) reducing the total number of directors
from 16 in 2010 to 14 in 2011 and to 12 in 2012, (B) the re-election of those
Lance directors who are eligible for re-election in 2011 and (C) the re-election
of those Lance directors who are eligible for re-election in 2012.
     (b) Notwithstanding anything to the contrary contained in this Agreement,
in no event shall the aggregate Beneficial Ownership of Lance Shares by MAW and
PAW exceed thirty percent (30%) of the issued and outstanding Lance Shares at
any time.
3. Representations and Warranties of MAW.
     MAW and PAW hereby represent and warrant to Lance as follows:
     (a) No Conflicts. Neither the execution and delivery of this Agreement by
MAW and PAW, nor the consummation by MAW and PAW of the transactions
contemplated hereby, will (i) conflict with or result in any breach of the
organizational documents of Snyder’s; (ii) require any Permit from any or
Governmental Body or any authorization, consent or approval from any other
Person; (iii) result in, or give rise to, a violation or breach of or a default
under any of the terms of any material contract,

2



--------------------------------------------------------------------------------



 



understanding, agreement or other instrument or obligation to which MAW and/or
PAW is a party or by which MAW and PAW or any of the MAW/PAW Snyder’s Shares or
MAW and PAW assets may be bound, or (iv) violate any applicable Law, except,
with respect to any of the foregoing clauses (i) through (iv), as does not and
could not reasonably be expected to impair MAW’s or PAW’s ability to perform its
obligations under this Agreement.
     (b) Reliance by Lance. MAW and PAW understand and acknowledge that Lance is
entering into the Merger Agreement in reliance upon the execution and delivery
of this Agreement by MAW and PAW.
4. Representations and Warranties of Lance.
     Lance hereby represents and warrants to the MAW and PAW as follows:
     (a) Corporate Organization. Lance is a corporation duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation.
     (b) Authority Relative to This Agreement. Lance has the requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by Lance
of the transactions contemplated hereby have been duly and validly authorized by
the board of directors of Lance, and no other corporate proceedings on the part
of Lance are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Lance and, assuming that this Agreement constitutes
the valid and binding agreement of the MAW and PAW, constitutes the valid and
binding agreement of Lance, enforceable against Lance in accordance with its
terms, except that such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to creditors’ rights generally, and (ii) general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).
     (c) No Conflicts. Neither the execution and delivery of this Agreement by
Lance, nor the consummation by Lance of the transactions contemplated hereby,
will (i) conflict with or result in any breach of the Certificate of
Incorporation or the Bylaws of Lance; (ii) require any Permit from any
Governmental Body; (iii) result in, or give rise to, a violation or breach of or
a default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which Lance is a party, or
(iv) violate any applicable Law, except, with respect to any of the foregoing
clauses (i) through (iv), as does not and could not reasonably be expected to
impair Lance’s ability to perform its obligations under this Agreement.
5. Termination.
     (a) Subject to Section 5(b), this Agreement shall terminate and neither
Lance nor MAW or PAW shall have any rights or obligations hereunder upon the
earliest to occur of: (i) the termination of this Agreement by mutual written
consent of Lance, MAW and PAW, (ii) the termination of the Merger Agreement in
accordance with its terms, and (iii) the third anniversary of the Effective Time
of the Merger.
     (b) Notwithstanding Section 5(a), (i) termination of this Agreement shall
not prevent any party hereunder from seeking any remedies (at Law or in equity)
against any other party hereto for such party’s breach of any of the terms of
this Agreement, and (ii) Sections 4 and 6(b) through 6(p), inclusive, of this
Agreement shall survive the termination of this Agreement.
6. Miscellaneous.

3



--------------------------------------------------------------------------------



 



     (a) Publication. MAW and PAW hereby authorize Lance to publish and disclose
in the Joint Proxy Statement, the Form S-4 and any other Filing his and her
identity and ownership of Snyder’s Shares and the nature of his and her
commitments, arrangements and understandings pursuant to this Agreement.
     (b) Appraisal Rights. To the extent permitted by applicable Law, MAW and
PAW hereby waive any rights of appraisal or rights to dissent from the Merger
that he or she may have under applicable Law.
     (c) Further Actions. Each of the parties hereto agrees that it will use its
reasonable best efforts to do all things necessary to effectuate this Agreement.
     (d) Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto, nor any failure or delay on
the part of any party hereto in the exercise of any right hereunder, shall be
deemed to constitute a waiver by the party taking such action of compliance of
any representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party hereto of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.
     (e) Counterparts. For the convenience of the parties hereto, this Agreement
may be executed in any number of counterparts (including by facsimile or
electronic transmission), each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of conflict of laws thereof.
     (g) Jurisdiction; Waiver of Jury Trial.
          (i) Each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of any Pennsylvania state or federal court of appropriate
jurisdiction in any action arising out of or relating to this Agreement and
hereby irrevocably agrees that all claims in respect of such action may be heard
and determined in such Pennsylvania state or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent it may effectively do
so, the defense of an inconvenient forum to the maintenance of such action. The
parties further agree, to the extent permitted by applicable law, that any final
and nonappealable judgment against any of them in any action referred to above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.
          (ii) EACH OF LANCE, MAW AND PAW HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     (h) Specific Performance. MAW and PAW recognize and acknowledge that a
breach of covenants or agreements contained in this Agreement will cause Lance
to sustain irreparable damage for which Lance would not have an adequate remedy
at law for money damages. Therefore, MAW and PAW agree that, in the event of any
such breach or threatened breach, Lance shall be entitled to seek and obtain
(a) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation and (b) an injunction restraining
such breach or threatened breach. MAW and PAW further agree to waive any
requirement for the securing or posting of any bond in connection with the
obtaining

4



--------------------------------------------------------------------------------



 



of any such injunctive or other equitable relief. Lance shall be entitled to
recover its attorneys’ fees and all of its costs and expenses in enforcing this
Agreement.
     (i) Notices. All notices, requests, instructions or other documents to be
given hereunder by any party to the other parties shall be in writing and shall
be deemed duly given (i) upon delivery, when delivered personally, (ii) one
(1) Business Day after being sent by overnight courier or when sent by facsimile
transmission (with a confirming copy sent by overnight courier), and (iii) three
(3) Business Days after being sent by registered or certified mail, postage
prepaid, as follows:
If to Lance:
Lance, Inc.
13024 Ballantyne Corporate Place
Suite 900
Charlotte, NC 28277
Fax: (704) 554-5586 and (704) 557-8197
Phone: (704) 557-8021 and (704) 557-8300
Attn: Rick D. Puckett and Edward H. Schuth, Esq.
with a copy to (which shall not constitute notice):
K&L Gates LLP
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, NC 28202
Fax: (704) 353-3182
Phone: (704) 331-7482
Attn: Alec Watson
If to MAW, to:
Michael A. Warehime
c/o Snyder’s of Hanover, Inc.
1250 York Street
Hanover, PA 17331
Fax.: (717) 632-7207
Phone: 717-632-4477 (ext. 5201)
with a copy to (which shall not constitute notice):
Eckert Seamans Cherin & Mellott, LLC
44th Floor, 600 Grant Street
Pittsburgh, PA 15219
Fax: (412) 566-6099
Phone: (412) 566-2075
Attn: John J. Kearns, III
If to PAW, to:

5



--------------------------------------------------------------------------------



 



Patricia A. Warehime
6663 Moulstown Road East
Hanover, PA 17331
Phone: 717-637-6090
with a copy to (which shall not constitute notice):
Eckert Seamans Cherin & Mellott, LLC
44th Floor, 600 Grant Street
Pittsburgh, PA 15219
Fax: (412) 566-6099
Phone: (412) 566-2075
Attn: John J. Kearns, III
     (j) Entire Agreement; Assignment. This Agreement constitutes the entire
agreement of the parties and supersedes all prior agreements and understandings,
both written and oral, among the parties hereto, or any of them, with respect to
the subject matter hereof. This Agreement may not be assigned by any of the
parties hereto by operation of law or otherwise.
     (k) Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.
     (l) Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
     (m) Certain Interpretations. Unless otherwise specified, all references in
this Agreement to Sections shall be deemed to refer to Sections of this
Agreement. The Section captions herein are for convenience of reference only, do
not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof. Unless the context otherwise
requires, words describing the singular number shall include the plural and vice
versa, and words denoting any gender shall include all genders. The words
“include,” includes” and “including,” when used herein shall be deemed in each
case to be followed by the words “without limitation.” The parties hereto agree
that they have been represented by legal counsel during the negotiation and
execution of this Agreement and, therefore, waive the application of any Law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document shall be construed against the party drafting such
agreement or document. The parties hereto agree that the intention of this
Agreement is to provide certain restrictions on MAW and PAW with respect to the
MAW/PAW Snyder’s Shares and the MAW/PAW Lance Shares held by each of them, and
that any attempt by either MAW or PAW to circumvent the restrictions
contemplated hereby shall be deemed a breach of this Agreement and shall be null
and void.
     (n) Fees and Expenses. Except as otherwise provided herein, whether or not
the Merger is consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

6



--------------------------------------------------------------------------------



 



     (o) Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Lance any direct or indirect ownership or incidence of ownership of
or with respect to any MAW/PAW Lance Shares. All rights, ownership and economic
benefits of and relating to the MAW/PAW Lance Shares shall remain vested in and
belong to MAW/PAW, and Lance shall have no authority to direct MAW/PAW in the
voting or disposition of any of the MAW/PAW Snyder’s Shares or MAW/PAW Lance
Shares.
     (p) Capacity as a Stockholder. MAW and PAW do not make any agreement or
understanding herein in his or her capacity as a director of Snyder’s. MAW and
PAW make their agreements and understandings herein solely in their capacity as
the record holder and beneficial owner of the MAW and PAW Snyder’s Shares and,
notwithstanding anything to the contrary herein, nothing herein shall limit or
affect any actions taken by MAW and PAW in their capacity as a director or
officer of Snyder’s.
[Signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lance, MAW and PAW have caused this Agreement to be
duly executed as of the day and year first above written.

                  LANCE, INC.    
 
           
 
  By:   /s/ David V. Singer
 
   
 
      Name: David V. Singer
 
      Title: President and Chief Executive Officer
 
                /s/ Michael A. Warehime                   Michael A. Warehime  
 
 
                /s/ Patricia A. Warehime                   Patricia A. Warehime
   

Signature Page to Standstill Agreement

